Citation Nr: 1531984	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-26 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left knee disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left foot disability and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for an upper back disability.

9.  Entitlement to service connection for right Achilles tendinitis.

10.  Entitlement to an effective date earlier than October 27, 2011, for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Laughlin, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975, with additional service in the Army National Guard until January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from June 2009, July 2009, and April 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a bilateral hand disability, a right shoulder disability, a heart disability, a right knee disability, an upper back disability, right Achilles tendonitis, a left knee disability, a lumbar spine disability, a left foot disability, and for an earlier effective date for the assignment of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for a left knee disability and a low back disability.  In May 2006, the RO denied service connection for a left foot disability.  In March 2007, the RO declined to reopen all three previously denied claims.  The Veteran did not appeal these decisions and they are final. 

2.  The evidence added to the record since the last final decision in March 2007 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for service connection for a left knee disability, a low back disability, and a left foot disability, and creates a reasonable possibility of an allowance of the claims.


CONCLUSIONS OF LAW

1.  The September 2004, May 2006, and March 2007 rating decisions that denied the claims for service connection for a left knee disability, a low back disability, and a left foot disability are final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the claims for service connection for a left knee disability, a low back disability, and a left foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Although in the June 2009 rating decision on appeal, the RO declined to reopen the Veteran's claims for service connection for a left knee disability, a lumbar spine disability, and a left foot disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2014).  Thus, the previous decisions dated in September 2004, May 2006, and March 2007 became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claims in October 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

By way of history, the claims for service connection for a left knee disability and lumbar spine disability were originally denied in September 2004.  At that time, an August 2004 VA opinion had found that the Veteran's lumbar spine disability and left knee disability were less likely than not caused or aggravated by a jeep accident he suffered in service and were more likely related to the natural aging process.  Therefore, the RO denied the claims.

In May 2006, the RO denied the claim for service connection for a left foot disability, stating that there was no evidence of a current diagnosis of a left foot disability.

In March 2007, the RO declined to reopen the previously denied claims, stating that a review of the VA treatment records was negative for any new or material evidence to relate a current disability of the left knee, lumbar spine, or left foot to service.

After a review of the newly received evidence since March 2007, the Board finds that new and material evidence has been received that is sufficient to reopen the claims.  Newly received evidence includes a September 27, 2012, VA treatment record, located in the Virtual VA claims file, that states that the Veteran had chronic back pain likely due to multilevel spine degenerative joint disease with and without disc involvement complicated with disturbance of gait producing left knee pain and left plantar fasciitis.  This evidence raises the claim of entitlement to secondary service connection for a left knee disability, a lumbar spine disability, and a left foot disability as secondary to the Veteran's already service-connected cervical stenosis and cervical spine degenerative disc disease.  However, the Board cannot grant these claims at this time as it is unclear from this treatment record whether the Veteran has a left foot and knee disability that stems from a lumbar spine disability, or whether he has a left foot, knee, and lumbar spine disability that stems from the service-connected cervical spine disability.  Therefore, as a new theory of entitlement has been raised, the duty to assist has been triggered and clarification on VA examination is necessary in order to decide the claims for service connection for a left knee disability, a lumbar spine disability, and a left foot disability.  Accordingly, the claims to reopen the previously denied claims is allowed.

ORDER

New and material evidence having been received, the previously denied claim for service connection for a left knee disability is reopened.

New and material evidence having been received, the previously denied claim for service connection for a lumbar spine disability is reopened.

New and material evidence having been received, the previously denied claim for service connection for a left foot disability is reopened.


REMAND

First, the Veteran was scheduled for a travel board hearing in April 2015.  However, he notified the RO that he was unable to attend that hearing due to family commitments and that he would like to be considered for a future travel board.  The RO sent the Veteran a letter stating that no future travel board hearings were scheduled for the year of 2015, however they were going to keep him on the list in case such a hearing was scheduled.  The letter also gave the Veteran the option to testify at a video hearing instead.  To date, no response has been received from the Veteran and thus it is unclear whether he would still like a travel board hearing, a video hearing, or whether he has elected to withdraw his hearing request.  Such clarification is necessary on remand.

Next, the Veteran's representative has identified treatment records from the University of Nebraska Medical Center relating to the Veteran's right Achilles tendonitis.  Those records have not yet been obtained and such should be accomplished on remand.

Finally, multiple VA examinations are necessary in order to decide the Veteran's claims.  The Veteran is currently in receipt of service connection for a cervical spine disability stemming from a jeep accident sustained in service.  A September 27, 2012 VA treatment records suggests that the Veteran's left knee disability, left foot disability, and lumbar spine disability may be caused or aggravated by his cervical spine disability, and clarification as to this possible nexus should be obtained.

With regard to the Veteran's claim for service connection for right Achilles tendonitis, service treatment records reflect that in June 1978, the Veteran complained of a painful Achilles tendon prior to an accident in which he rolled over in a jeep and suffered abrasions to his left side.  On July 2009 VA examination, the VA examiner concluded that the Veteran's right foot condition, diagnosed as Achilles tendonitis, was not related to the in-service jeep accident because there was no documentation that the Veteran injured his right foot secondary to that accident.  However, an opinion should be obtained with regard to whether the Veteran's current Achilles tendonitis was otherwise caused or aggravated by his service, to include the documentation of a painful Achilles tendon in service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask whether he would like a video hearing in lieu of a travel board hearing, whether he would like to wait for a travel board hearing, or whether he wishes to withdraw a request for a hearing.  If he elects a hearing, schedule the requested hearing.  

2.  Request that the Veteran identify any outstanding treatment records relevant to his claims.  After securing any necessary authorization from him, obtain all identified treatment records, to include records from the University of Nebraska Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of his left knee disability, lumbar spine disability, left foot disability, and any upper back disability.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current disorders of the left knee, lumbar spine, upper back, and left foot should be clearly reported. 

The examiner should respond to the following:

a) With regard to the Veteran's i) left knee disability, ii) lumbar spine disability,  iii) any upper back disability involving the thoracic spine, and iv) left foot disability, to include plantar fasciitis, is it at least as likely as not (a 50% or higher degree of probability) that such disorders are proximately due to or caused by the service-connected cervical spine disability, taking into consideration the September 27, 2012, VA treatment record related to the Veteran's complaints of chronic back pain?

4.  Schedule the Veteran for a VA examination to determine the etiology of his right Achilles tendonitis.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current disorders of the right foot/ankle should be clearly reported. 

The examiner should respond to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that any right Achilles tendonitis, or current right ankle/foot disability, was caused or aggravated by the Veteran's active service, taking into consideration the June 1978 report of pain of the right Achilles tendon?

5.  After completion of the above, the RO should readjudicate the claims for service connection for a bilateral hand disability, a right shoulder disability, a heart disability, a right knee disability, an upper back disability, right Achilles tendonitis, a left knee disability, a lumbar spine disability, a left foot disability, and for an earlier effective date for the assignment of a TDIU.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


